Exhibit 10.103

 


SETTLEMENT AGREEMENT AND RELEASE

 

This SETTLEMENT AGREEMENT AND RELEASE (collectively, with the releases to be
executed pursuant hereto, the “Agreement”) is made the 9th day of March 2006 by
and among Paul A. Miller (“Miller”), Robert J. Bossart (“Bossart” and,
collectively with Miller, “Plaintiffs”), CompManagement Inc. (“CMI”), CMI
Management Company (“CMC”), CompManagement Health Systems Inc. (“CHI”),
CompManagement Integrated Disability Services, Inc. (“CDI”), WC Holdings, Inc.
(“WC Holdings” and, collectively with CMI, CMC, CHI and CDI, “Defendants”) and
Security Capital Corporation (“SCC”).

 

WHEREAS, Plaintiffs’ employment with Defendants was terminated effective January
3, 2005;

 

WHEREAS, on or about November 8, 2005, Plaintiffs commenced a civil action
against Defendants in the Court of Common Pleas, Franklin County, Ohio, entitled
Paul A. Miller and Robert J. Bossart v. CompManagement Inc., CMI Management
Company, CompManagement Health Systems, Inc., CompManagement Integrated
Disability Services, Inc., and WC Holdings, Inc. (the “Lawsuit”), Case No.:
05-CVH-10-12072;

 

WHEREAS, Defendants have denied all of the material allegations asserted by
Plaintiffs in the Lawsuit and assert that they are not liable to Plaintiffs in
any way;

 

WHEREAS, Plaintiffs, Defendants and SCC desire to resolve all of their
differences, including those in the Lawsuit, without the necessity of further
proceedings;

 

WHEREAS, Plaintiffs, Defendants and SCC entered into an Agreement in Principle
dated February 10, 2006 (“Agreement in Principle”), pursuant to which
Plaintiffs, Defendants and SCC set forth the essential terms and conditions on
which they agreed to resolve all of their differences, including the Lawsuit;
and

 

WHEREAS, Plaintiffs, Defendants and SCC now wish to set forth in more detail in
this Agreement the agreements reached in the Agreement in Principle;

 

NOW, THEREFORE, with the intent to be legally bound hereby, and in consideration
of the foregoing and the mutual promises and covenants set forth herein, and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the undersigned agree as follows:

 

I.              Dismissal With Prejudice. Plaintiffs authorize and instruct
James S. Mowery Jr., Esq., of Mowery & Youell, Ltd., to file a Stipulation of
Dismissal With Prejudice with respect to the Lawsuit in the form of Exhibit A
hereto on or prior to the date that is eight (8) days after the date hereof.

 

--------------------------------------------------------------------------------


 

II.            Effectiveness; Dismissal. This Agreement shall not become
effective until the eighth (8th) day following the execution and delivery of
this Agreement by all parties hereto and the execution and delivery by the party
or parties thereto of the releases referred to in Sections 7.1 and 7.2 hereof
(the “Effective Date”). Each of Miller and Bossart has the right to revoke this
Agreement prior to the eighth (8th) day after his execution thereof by giving
notice in writing to SCC and Defendants. In the event that Bossart or Miller, or
both of them, revokes this Agreement prior to the eighth (8th) day after
execution thereof, this Agreement, and the promises contained therein (including
the releases), shall automatically be deemed null and void as to all parties
hereto.

 

III.           Settlement Consideration. Defendants shall pay Plaintiffs the
consideration set forth in this Article as and in the manner set forth herein:

 

3.1           Initial Payments. WC Holdings shall pay, or shall cause CMI to
pay, the sum of $94,976 plus $261,007.50 ($355,983.50) to Bossart and the sum of
$94,976 plus $111,280 ($206,256) to Miller within one business day following the
later of (i) the Effective Date of this Agreement and (ii) Defendants’ and SCC’s
receipt of proof of entry of the Stipulation of Dismissal With Prejudice
referred to in Article I (such date, the “Settlement Effective Date”).

 

3.2           Installment Payments. On the first anniversary of the Settlement
Effective Date, WC Holdings shall pay, or shall cause CMI to pay, $182,705.25 to
Bossart and $77,896 to Miller. On the second anniversary of the Settlement
Effective Date, WC Holdings shall pay, or shall cause CMI to pay, $78,302.25 to
Bossart and $33,384 to Miller.

 

3.3           Contingent Payments. WC Holdings shall pay, or shall cause CMI to
pay, $563,820 to Bossart and $281,910 to Miller upon the occurrence of a change
of control of SCC or WC Holdings. For purposes of this Agreement, the term
“change of control” shall be defined, with respect to SCC and WC Holdings, in
the same way as it is defined in the agreement with respect to Tag Along Rights
and Drag Along Rights, as defined in Article VIII below; provided, however, that
no payment obligation shall be triggered prior to the occurrence of a change of
control as defined for purposes of Section 409A of the Internal Revenue Code of
1986, as amended.

 

3.4           Withholding. All payments made to Bossart and Miller pursuant to
this Agreement shall be subject to any required withholding taxes.

 

3.5           Allocation. For all purposes (including, but not limited to, tax
purposes), the parties agree to treat the $261,007 and $111,280 payments made
pursuant to Section 3.1 and all of the payments made pursuant to Section 3.2 as
payments in consideration of or in exchange for the covenants contained in
Article V, and the $94,976 payments made pursuant to Section 3.1 and the
payments made pursuant to Section 3.3 as severance payments.

 

3.6           Interest Bearing Account. On the Settlement Effective Date, WC
Holdings or CMI, as applicable, shall place the amounts of the payments to be
made pursuant to Section 3.2 into an interest-bearing WC Holdings or CMI (as
applicable) account. Interest earned on the account shall be allocated on the
basis of the respective interests of Bossart and Miller in the funds in the
account, and interest earned shall be paid to Bossart and Miller with the
payments to be made to them pursuant to Section 3.2 on the second anniversary of
the Settlement Effective

 

2

--------------------------------------------------------------------------------


 

Date. Other than as expressly provided herein, no interest shall accrue between
the Effective Date and the date of payment of any payment contemplated by this
Agreement.

 

3.7           Wire Transfer. WC Holdings or CMI, as applicable, shall wire the
payments due to Bossart and Miller pursuant to this Agreement to such accounts
as Bossart and Miller may direct WC Holdings in writing.

 

IV.           Plaintiffs’ Acknowledgment Regarding Payments. Plaintiffs agree
and acknowledge that the payments provided for in Article III of this Agreement
(i) exceed any payment, benefit or other thing of value to which Plaintiffs
might otherwise be entitled under any policy, plan or procedure of the Company;
(ii) are in full discharge of any and all of the Company’s liabilities and
obligations to Plaintiffs; and (iii) are in full discharge of any and all claims
against the Company for damages of any kind.

 

V.            Non-Compete and Non-Solicitation Covenants.

 

5.1           For and in consideration of the payments described in Sections 3.1
and 3.2, and for other valuable consideration set forth in this Agreement, each
of Bossart and Miller agrees that during the thirty-six (36) month period
immediately following the Effective Date of this Agreement, he will not directly
or indirectly, either on his own behalf or on behalf of any person, partnership,
association, corporation, company or other entity:

 

(i)            Engage in, become employed by, become affiliated with or become
interested in any business that is in competition with any of the Non-Compete
Parties (as defined below in Article XI). Throughout this Article, “engage in,”
“become employed by,” “become affiliated with” or “become interested in” shall
mean either (1) in a capacity calling for the rendering of any services or
participating in management or operations in any capacity or (2) financially,
other than as a stockholder owning less than two (2%) percent of a corporation
whose stock is listed on a national securities exchange or is traded on the
over-the-counter market. Throughout this Article, a business shall be considered
to be “in competition with the Non-Compete Parties” if the business is engaged
in the same or a competing line of business with any of the Non-Compete Parties.

 

(ii)           Transact, do or solicit business of the same or similar nature to
the business of any of the Non-Compete Parties or with any of the Non-Compete
Parties’ Clients. Throughout this Article, the term “Non-Compete Parties’
Clients” includes, but is not limited to:

 

(1)           persons, entities, corporations, divisions or subsidiary offices
of companies or individuals and their affiliates for which any of the
Non-Compete Parties is providing services at the time of the Effective Date of
this Agreement or which have, at any time within the twelve (12) month period
prior to the Effective Date of this Agreement, purchased or acquired or executed
an agreement providing for the purchase or acquisition of any of the Non-Compete
Parties’ services or products;

 

(2)           persons, entities, corporations, divisions or subsidiary offices
of those companies or individuals and their affiliates which were solicited by
any of the Non-Compete Parties at any time during the twelve (12) months prior
to January 3, 2005.

 

3

--------------------------------------------------------------------------------


 

(iii)          Cause, induce or encourage any of the Non-Compete Parties’
Clients to terminate or adversely change their relationship with any of the
Non-Compete Parties, including without limitation through any employment,
consulting or other relationship with any of the Non-Compete Parties’ Clients.

 

(iv)          Become employed by, become a consultant or contractor to, become
affiliated with or become interested in any of the following of the Non-Compete
Parties Clients:  Professional Insurance Agents Association of Ohio and
University of California.

 

(v)           Divert or attempt to divert any of the Non-Compete Parties’
Clients to any competitor, by direct or indirect inducement or otherwise, or do
or perform, directly or indirectly, any other act injurious or prejudicial to
the goodwill in any way associated with any of the Non-Compete Parties.

 

(vi)          Cause, induce or encourage any employee, consultant, independent
contractor or otherwise of any of the Non-Compete Parties, who at the time
thereof provides, or at any time during the one (1) year period prior thereto
provided, services to any of the Non-Compete Parties, to leave the employ of or
terminate any relationship with any of the Non-Compete Parties.

 

(vii)         Solicit for hire or engagement, seek to employ or have any
discussions or other communications regarding hiring, engaging or employing any
employee, consultant, independent contractor or otherwise of any of the
Non-Compete Parties, who at the time thereof provides, or at any time during the
one (1) year period prior thereto provided, services to any of the Non-Compete
Parties.

 

5.2           Plaintiffs acknowledge (i) that the promises and covenants in this
Agreement are essential to protect the business and goodwill of the Non-Compete
Parties, (ii) that the Non-Compete Parties would not have entered into this
Agreement without these promises and covenants; (iii) that they have consulted
with counsel and have been fully advised concerning the reasonableness and
propriety of these promises and covenants; (iv) that these promises and
covenants represent reasonable and necessary protection of the legitimate
interests of the Non-Compete Parties; (v) that any breach or threatened breach
of these promises and covenants will cause irreparable injury to the Non-Compete
Parties and money damages will not provide adequate remedy; and (vi) that they
will have the ability to make a reasonable living while observing these promises
and covenants.

 

5.3           If any court determines that any of the covenants of this Article
is unenforceable because of the duration, scope or nature of such covenant, such
court shall have the power to reduce the duration, scope or nature of such
covenant, as the case may be, and, in its reduced form, such covenant shall then
be enforceable and shall be enforced.

 

VI.           General Covenants.

 

6.1           Non-Disparagement. Each of Bossart and Miller agrees that he shall
not, at any time or in any manner, disparage the Company or any officer or
director thereof. Defendants agree that none of them, at any time or in any
manner, shall disparage Bossart or Miller and shall instruct their officers and
directors regarding the same. Each of Bossart and Miller agrees that he will not
engage in any conduct that is injurious to the Company’s reputation or interest.

 

6.2           Cooperation. Each of Bossart and Miller agrees to cooperate with
the Company regarding the Company’s business activities, including any potential
change of control of the

 

4

--------------------------------------------------------------------------------


 

Company. Provided they are pre-approved by WC Holdings, WC Holdings shall pay or
direct the payment of any reasonable out-of-pocket expenses incurred by Bossart
or Miller in fulfilling this obligation. The obligation in this Section to
cooperate with the Company shall terminate on July 31, 2006.

 

6.3           Reaffirmation of Employment Agreement Obligations.

 

(i)            Bossart hereby reaffirms (1) his obligation in Section 11 of his
Employment Agreement dated June 8, 2000 (as the same may have been amended) with
WC Holdings, the other Defendants and affiliates thereof (the “Bossart
Employment Agreement”) to return all records; and (2) his obligation in Section
10(a)(i) of the Bossart Employment Agreement not to disclose trade secrets or
confidential information.

 

(ii)           Miller hereby reaffirms (1) his obligation in Section 11 of his
Employment Agreement dated June 8, 2000 (as the same may have been amended) with
WC Holdings, the other Defendants and affiliates thereof (the “Miller Employment
Agreement”) to return all records; and (2) his obligation in Section 10(a)(i) of
the Miller Employment Agreement not to disclose trade secrets or confidential
information.

 

6.4           No Admission. Defendants have entered into this Agreement solely
for the purpose of avoiding the burdens and expense of further litigation, and
the making of this Agreement is not intended, and shall not be construed, as an
admission that any of the Defendants or SCC has violated any federal, state or
local law, breached any contract or committed any wrong whatsoever against
Plaintiffs. Neither the fact of the settlement, nor anything contained in this
Agreement or the Agreement in Principle, shall constitute or be used or treated
as an admission by any party with respect to any allegation or claim made or
that could have been made in the Lawsuit. Plaintiffs, Defendants and SCC agree
that this Agreement and the Agreement in Principle may be used as evidence only
in a subsequent proceeding in which Plaintiffs, Defendants or SCC alleges breach
of, or indemnification under, this Agreement. Otherwise, this Agreement and the
Agreement in Principle shall not be filed with a court or used for any other
purpose.

 

6.5           Tax Liability/Indemnification. Each of Bossart and Miller shall be
liable for and shall pay his own tax liability arising as a result of the
settlement provided for in this Agreement (including, but not limited to, the
payments made to him hereunder to the extent not satisfied by withholding).
Bossart agrees to hold the Company harmless against, and to indemnify the
Company for, any and all claims by the Internal Revenue Service or any other
taxing authority, which may be made against the Company, arising out of or
relating to the Company’s failure to withhold any portion of any payment to
Bossart for income or employment taxes, or for any other purpose, and agrees to
reimburse the Company for any resulting payments that the Company may be
required to make to such taxing authority. Miller agrees to hold the Company
harmless against, and to indemnify the Company for, any and all claims by the
Internal Revenue Service or any other taxing authority, which may be made
against the Company, arising out of or relating to the Company’s failure to
withhold any portion of any payment to Miller for income or employment taxes, or
for any other purpose, and agrees to reimburse the Company for any resulting
payments that the Company may be required to make to such taxing authority.

 

6.6           Confidentiality. Each party hereby agrees to maintain the terms
and conditions of this Agreement and the Agreement in Principle as confidential,
subject only to exceptions for disclosures (i) to the Company’s officers,
directors, employees, accountants, attorneys,

 

5

--------------------------------------------------------------------------------


 

consultants and advisers, on a need to know basis, (ii) to Bossart and Miller’s
respective attorneys and accountants, on a need to know basis, (iii) required by
law, including any subpoena, (iv) to potential acquirers of the Company; and
(v) pursuant to any Securities and Exchange Commission or stock exchange rules
or regulations; provided, however that (1) in the case of clauses (i), (ii) and
(iv), any person to whom confidential information is provided shall have an
obligation to maintain the confidentiality of such information in accordance
with the terms hereof, and (2) before a party discloses confidential information
pursuant to clause (iii), such party shall provide written notice and a
reasonable opportunity to the other parties to seek a protective order with
respect to the information proposed to be disclosed. Information that becomes
publicly available other than by means of a breach of this confidentiality
obligation shall no longer be confidential hereunder. Each of Bossart and Miller
hereby represents and warrants that he has not heretofore disclosed the
existence, terms or conditions of this Agreement.

 

VII.          Releases and Related Covenants.

 

7.1           Plaintiffs’ Releases. Upon execution of this Agreement, Miller and
Bossart shall provide to Defendants and SCC an executed Release in the form
annexed hereto as Exhibits B and C.

 

7.2           Defendants’ Releases. Upon execution of this Agreement, Defendants
shall provide to Miller and Bossart an executed Release in the form annexed
hereto as Exhibits D and E.

 

7.3           No Additional Claims. Each of Bossart and Miller hereby represents
and warrants that he has no claim against the Company other than those being
released under and pursuant to this Agreement and that, other than the Lawsuit,
he has not commenced, maintained, prosecuted, participated in as a party, or
permitted to be filed by any other person on his behalf, any action or
proceeding of any kind against the Company with respect to any act, omission,
transaction or occurrence up to and including the date of the execution of this
Agreement. Each of the Defendants hereby represents and warrants that it has no
claim against Bossart or Miller other than those being released under and
pursuant to this Agreement and that it has not commenced, maintained,
prosecuted, participated in as a party, or permitted to be filed by any other
person on his behalf, any action or proceeding of any kind against Bossart or
Miller with respect to any act, omission, transaction or occurrence up to and
including the date of the execution of this Agreement.

 

7.4           Covenant Not To Sue. Each of Bossart and Miller covenant not to
commence, maintain, prosecute or participate in (except as may be required by
law, pursuant to a court order, or in response to a valid subpoena) any action,
charge, complaint or proceeding of any kind (on his own behalf and/or on behalf
of any other person or entity and/or on behalf of or as a member of any alleged
class of persons) in any court, or before any administrative or investigative
body or agency (whether public, quasi-public or private), against the Company
with respect to any act, omission, transaction or occurrence up to and including
the date of the execution of this Agreement.

 

7.5           No Assignment of Released Claims. Each party hereby represents and
warrants that it has not assigned or otherwise transferred any released claim
(in whole or in part) and shall not assign or otherwise transfer any released
claims (in whole or part).

 

6

--------------------------------------------------------------------------------


 

VIII.        Tag Along/Drag Along Rights. Each of Bossart and Miller shall have
the right to sell his interest in WC Holdings, for cash, if there occurs a
change of control of SCC or WC Holdings (the “Tag Along Rights”). SCC shall have
the right to require Bossart and Miller to sell their respective interests in WC
Holdings, for cash, if there occurs a change of control of SCC or WC Holdings
(the “Drag Along Rights”). The Tag Along Rights and Drag Along Rights shall be
on the same terms and conditions as will be set forth in a separate agreement to
be agreed upon between SCC and the other minority stockholders and optionholders
of WC Holdings, and Bossart and Miller shall execute that separate agreement
when presented to them by SCC. For the avoidance of doubt, neither Bossart nor
Miller shall be required to engage in a roll-up transaction (i.e., convert their
equity in WC Holdings into equity of or other interests in another entity).

 

IX.           Representations and Warranties.

 

9.1           Authorization. Each party represents and warrants that it is duly
authorized to execute, deliver and perform its obligations under this Agreement.

 

9.2           No Conflict. Each party represents and warrants that neither the
execution and delivery of, nor the performance of its obligations under, this
Agreement will conflict with or violate any law, judgment, order or decree
applicable to it.

 

9.3           Enforceable Agreement. Each party represents and warrants that
this Agreement has been duly executed and delivered by it and, assuming due
authorization, execution and delivery by the other parties hereto, constitutes a
valid and binding obligation of it enforceable against it in accordance with its
terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
enforcement of the rights of creditors generally and the application of
equitable principles in any proceeding, whether at law or in equity).

 

9.4           Represented By Counsel. Each of Bossart and Miller represents and
warrants that (i) he has been represented by independent legal counsel, of his
own choice, throughout all of the negotiations preceding this Agreement; (ii) he
executed this Agreement after consultation with the above-described independent
legal counsel; (iii) he carefully read this Agreement in its entirety; (iv) he
had at least twenty-one (21) days within which to consider this Agreement prior
to execution or, if elects to execute and deliver this Agreement prior to the
expiration of such twenty-one (21)-day period, he hereby knowingly and
voluntarily waives his right to consider this Agreement for the days remaining
in that twenty-one (21)-day period; (v) he has had the provisions of this
Agreement explained to him by his own counsel, who has answered to his
satisfaction any questions he has asked with regard to the meaning of any of the
provisions of this Agreement; (vi) he fully understands the terms and
significance of this Agreement; (vii) he voluntarily assents to all the terms
and conditions contained in this Agreement, and is signing this Agreement
voluntarily and of his own force and will; and (viii) he intends to abide by the
provisions of this Agreement without exception.

 

9.5           No Violations. Each of Bossart and Miller hereby represents and
warrants that, to the best of his knowledge, except for such acts or omissions
as have been disclosed to SCC in writing prior to the date of this Agreement or
referenced in the Report to the Audit Committee,

 

7

--------------------------------------------------------------------------------


 

he has complied with his employment agreement and the SCC Code of Conduct.
Nothing contained herein shall constitute or be construed as an admission by
Bossart or Miller that he breached his employment agreement or violated the SCC
Code of Conduct.

 

X.            Dispute Resolution and Remedies.

 

10.1         Arbitration. All controversies or claims arising out of or related
to this Agreement, or the breach or asserted breach hereof, whether based on
contract, tort, statute or other theory of liability, and including without
limitation any claim by or against a parent, subsidiary or other affiliate of
any party, shall be finally determined by binding arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association (the
“AAA Rules”), and judgment upon the award rendered by the arbitrator may be
entered in any court of competent jurisdiction. The arbitration shall be
conducted in Columbus, Ohio, in accordance with the United States Arbitration
Act. There shall be three arbitrators, one chosen by the Company, one chosen by
Bossart and/or Miller (as applicable) and the third (the chair) to be chosen by
the two party-appointed arbitrators. Any party may, at its option, seek
emergency interim or provisional relief pursuant to the AAA Optional Rules for
Emergency Measures of Protection to the AAA Commercial Arbitration Rules. This
Agreement shall be construed and governed by the law of the State of Ohio,
without reference to conflicts of law rules or principles thereof. In any action
commenced to enforce this Agreement, each party shall pay its own costs and
expenses, except that Plaintiffs, on the one hand, and the Company, on the other
hand, shall each pay one-half of any fees and expenses to be paid to the AAA or
any arbitrator. Once a decision is rendered by the arbitrators, unless the
arbitrators shall otherwise allocate the same among the parties, the prevailing
party (or parties, as the case may be) shall be entitled to recover from the
other party (or parties, as the case may be) its reasonable attorneys’ fees and
expenses, and costs, disbursements and the like incurred in prosecuting the
action (including without limitation expert witness fees, witness expenses,
disbursements, AAA administrative fees and arbitrator compensation) as the
arbitrator shall determine is appropriate.

 

10.2         Remedies. If Plaintiffs breach, or threaten to commit a breach of,
this Agreement (the party in breach the “Breaching Party”), in addition to any
actual damages suffered as a result, the Defendants and SCC shall be entitled to
terminate their obligations under this Agreement with respect to the Breaching
Party. The termination by the Defendants and/or SCC of its obligations under
this Agreement with respect to a Breaching Party shall, automatically and
without any action on its part, relieve WC Holdings or CMI, as applicable, of
any further obligations to make payments due after the date of the breach to the
Breaching Party.

 

If Plaintiffs breach, or threaten to commit a breach of, Sections 5.1, 5.2, 6.1,
6.2, 6.3, 6.4, 6.6, 7.1, 7.4, 7.5 and Article VIII of this Agreement, the
Company shall have the right and remedy to have them specifically enforced by
any court having equity jurisdiction over the parties. Plaintiffs specifically
acknowledge and agree (i) that the promises and covenants in this Agreement are
essential to protect the business and goodwill of the Company, (ii) that the
Company would not have entered into this Agreement without these promises and
covenants; (iii) that Plaintiffs have consulted with counsel and have been fully
advised concerning the reasonableness and propriety of these promises and
covenants; (iv) that these promises and covenants represent reasonable and
necessary protection of the legitimate interests of the Company; (v) that any
breach or threatened breach of these promises and covenants will cause

 

8

--------------------------------------------------------------------------------


 

irreparable injury to the Company and money damages will not provide adequate
remedy to the Company; and (vi) that the Company shall be entitled to injunctive
relief upon such breach or threatened breach of these promises and covenants
without the necessity of proof of actual damage. This right to injunctive relief
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company in law or in equity.

 

10.3         Breach Notice. In the event of a breach or threatened breach of
this Agreement, the party asserting a breach or threatened breach will give the
other party written notice of the alleged breach or threatened breach and
fourteen (14) days, from receipt thereof, within which to cure that breach or
threatened breach before exercising the right to terminate this Agreement or
seek to recoup monetary remedies. Nothing contained in this Section shall
require a notice or cure period before seeking injunctive or other equitable
relief to prevent or remedy a breach or threatened breach of this Agreement.

 

XI.           Miscellaneous Provisions.

 

11.1         Definitions. As used throughout this Agreement, (a) the term
“Plaintiffs” means Paul A. Miller and Robert J. Bossart, (b) the term
“Defendants” means CompManagement Inc., CMI Management Company, CompManagement
Health Systems Inc., CompManagement Integrated Disability Services, Inc., and WC
Holdings, Inc., (c) the term “Company” means any or all of the following:
(i) Defendants, (ii) SCC, (iii) each of Defendants and SCC’s affiliates, and/or
(iv) each of Defendants, SCC, and their affiliates’ successors or assigns, and
(d) the term “Non-Compete Parties” means any or all of the following:
(i) Defendants, (ii) each of Defendants’ affiliates, and/or (iii) each of
Defendants and their affiliates’ successors or assigns; provided, however, that
SCC shall be a Non-Compete Party only to the extent it is in the same or a
competing line of business with any of the Defendants.

 

11.2         Governing Law. This Agreement shall be construed and governed by
the laws of the State of Ohio, without reference to conflicts of law rules or
principles thereof.

 

11.3         Notices. All notices and other communications required or permitted
to be given under this Agreement to any party shall be in writing and delivered
by hand, telecopy (which is confirmed) or Federal Express or any similar
nationally recognized express delivery service (which obtains acknowledgment of
receipt (or refusal to accept)) to that party at the address or telecopy number
set forth below (or to such other address or telecopy number as any party may
furnish in writing to the other party). Delivery of any such written notice
shall be deemed effective upon receipt or refusal to accept:

 

(i)            If to Paul A. Miller:

 

Paul A. Miller

6597 Masefield Street

Worthington, Ohio 43085

 

(ii)           If to Robert J. Bossart:

 

Robert J. Bossart

2603 Chartwell Road

Columbus, Ohio 43220

 

9

--------------------------------------------------------------------------------


 

(iii)          If to Defendants:

 

CompManagement Inc.

Corporate Office

6377 Emerald Parkway

Dublin, Ohio 43017

Attention:  Stephen Brown, Chief Executive Officer

 

(iv)          If to SCC:

 

Security Capital Corporation

Eight Greenwich Office Park

Third Floor

Greenwich, CT 06831

Attention:  Brian Fitzgerald

 

A copy of any written notice under this Agreement to Miller or Bossart, or both,
should be sent in the manner described above to their attorney, James S. Mowery,
Esq. of Mowery & Youell, Ltd., 425 Metro Place North, Suite 420, Dublin, Ohio
43017, telecopy (614) 760-8654.

 

A copy of any written notice under this Agreement to Defendants or SCC, or both,
should be sent in the manner described above to their attorneys, Kevin T.
Abikoff, Esq. and Kathy Russo, Esq., of Hughes Hubbard & Reed LLP, 1775 I
Street, N.W., Washington, DC 20006, telecopy (202) 721-4646.

 

11.4         Severability. If any provision of this Agreement shall be held to
be illegal, void or unenforceable, such provision shall be of no force and
effect. The illegality or unenforceability of such provision, however, shall
have no effect upon, and shall not impair the enforceability of, any other
provision of this Agreement provided that, upon a finding by a court of
competent jurisdiction that the Release executed by Plaintiffs pursuant to
Section 7.1 above is illegal and/or unenforceable in any respect, Plaintiffs
shall be required to repay to Defendants any amount paid to them pursuant to
Article III above in excess of $500.

 

11.5         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed as an original, but all of which
together shall constitute one and the same instrument.

 

11.6         Integration. This Agreement constitutes the complete understanding
between the parties and supersedes any and all prior negotiations, agreements,
representations or understandings among the parties hereto with respect to the
subject matter hereof, including without limitation the Agreement in Principle.
Plaintiffs acknowledge that neither Defendants nor SCC, nor any representative
of Defendants or SCC, has made any representation or promise to them other than
as set forth herein. No other promises or agreements among the parties hereto
shall be binding unless in writing and signed by the parties.

 

10

--------------------------------------------------------------------------------


 

11.7         Amendments; Waivers. This Agreement may not be amended or any
provision hereof waived other than in writing executed, in the case of an
amendment, by all parties and, in the case of a waiver, by the party granting
the waiver.

 

11.8         Assignments. This Agreement shall not be assignable by Bossart or
Miller and shall be binding upon, and shall inure to the benefit of, Bossart,
Miller and the Company and their respective successors and assigns (including
without limitation estates, heirs, executors, administrators, legatees and
similar legal representatives).

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this
Agreement as of the date first set forth above.

 

 

/s/ Robert J. Bossart

 

 

Robert J. Bossart

 

 

 

 

 

/s/ Paul A. Miller

 

 

Paul A. Miller

 

 

 

 

 

CompManagement Inc.

 

 

 

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

 

 

 

 

 

 

CMI Management Company

 

 

 

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

 

 

 

 

 

 

CompManagement Health Systems, Inc.

 

 

 

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

 

 

 

 

 

 

CompManagement Integrated Disability Services,

 

Inc.

 

 

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

 

 

 

 

 

 

WC Holdings, Inc.

 

 

 

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

12

--------------------------------------------------------------------------------


 

 

Security Capital Corporation

 

 

 

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF STIPULATION OF DISMISSAL WITH PREJUDICE

 

IN THE COURT OF COMMON PLEAS

FRANKLIN COUNTY, OHIO

 

 

:

 

Paul A. Miller and Robert J. Bossart,

:

 

 

:

 

Plaintiffs,

:

Case No.: 05-CVH-10-12072

 

:

 

vs.

:

JUDGE: Daniel T. Hogan

 

:

 

COMPMANAGEMENT INC.,

:

 

CMI MANAGEMENT COMPANY,

:

 

COMPMANAGEMENT HEALTH

:

 

SYSTEMS INC., COMPMANAGEMENT

:

 

INTEGRATED DISABILITY SERVICES,

:

 

INC., and WC HOLDINGS, INC.,

:

 

 

:

 

Defendants.

:

 

 

:

 

 

NOTICE OF DISMISSAL WITH PREJUDICE

 

Pursuant to Rule 41(A)(1)(b) of the Ohio Rules of Civil Procedure, Plaintiffs
Paul A. Miller and Robert J. Bossart hereby voluntarily dismiss this action with
prejudice. As indicated by the signatures below, all of the parties in this
action consent to this dismissal. Each party shall bear its own costs.

 

 

 

Respectfully submitted,

 

 

 

 

 

 

 

 

 

John Stephen (0022947)

James S. Mowery, Jr. (0040227)

Porter, Wright, Morris & Arthur, LLP

Mowery & Youell, Ltd.

41 South High Street, 32d Floor

425 Metro Place No., Suite 420

Columbus, Ohio 43215

Dublin, Ohio 43017

Phone: 614-227-2061

Phone: (614) 764-1444

Fax: 614-227-2100

(614) 760-8654

 

 

Attorneys for the Defendants.

Attorneys for the Plaintiffs.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE

 

Release, executed this 9th day of March 2006, by Paul A. Miller (“Miller”):

 

For and in consideration of the payments to be made and for other valuable
consideration to be provided to Miller pursuant to the Settlement Agreement and
Release dated March 9, 2006 by and among (i) Paul A. Miller and Robert J.
Bossart (collectively, the “Plaintiffs”), (ii) CompManagement Inc., CMI
Management Company, CompManagement Health Systems, Inc., CompManagement
Integrated Disability Services, Inc., and WC Holdings, Inc. (collectively, the
“Defendants”), and (iii) Security Capital Corporation (“SCC”), including the
payments set forth in Article III of the Settlement Agreement and Release,
Miller, for himself and for his spouse, heirs, executors, administrators,
trustees, legal representatives and assigns (hereinafter collectively referred
to as “Releasors”), hereby irrevocably and unconditionally forever releases and
discharges Defendants and SCC and any and all of their past, present or future
parent companies, partners, subsidiaries, affiliates, divisions, employee
benefit and/or pension plans or funds (except vested rights under any 401(k)
plan), and their respective successors and assigns, and any and all of their
past, present or future directors, officers, attorneys, agents, trustees,
administrators or employees (whether acting as agents for Defendants and/or SCC
or any of their past, present or future parent companies, partners,
subsidiaries, affiliates, divisions or employee benefit and/or pension plans or
funds, or in their individual capacities) (hereinafter collectively referred to
as “Releasees”) from any and all claims, demands, causes of action and
liabilities of any kind or nature whatsoever (upon any legal or equitable
theory, whether contractual, common-law, statutory, federal, state, local or
otherwise), whether known or unknown, whether accrued or contingent, by reason
of any act, omission, transaction or occurrence up to and including the date of
the execution of this Release which Releasors ever had, now have or thereafter
can, shall or may have against Releasees.

 

Without limiting the generality of the foregoing, Releasors hereby release and
discharge Releasees from:

 

(i)            any and all claims (including without limitation those based upon
statutory, contract or implied contract, tort, public policy or common law
grounds) relating to Miller’s employment by or with Defendants, the terms and
conditions of such employment, the employee benefits related to such employment
and/or his separation from such employment, including without limitation any and
all claims for shares or options in Defendants;

 

(ii)           any and all claims (including without limitation those based upon
statutory, contract or implied contract, tort, public policy or common law
grounds) relating to Miller’s entry into the Settlement Agreement and Release
and/or the terms thereof;

 

(iii)          any and all claims of employment discrimination and/or
retaliation under and federal, state or local statute or ordinance, regulation,
public policy or common law, including without limitation, any and all claims
under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act; the Older Workers Benefit Protection

 

15

--------------------------------------------------------------------------------


 

Act; the Americans with Disabilities Act; the Employee Retirement Income
Security Act; the Worker Adjustment and Retraining Notification Act; and Ohio
Revised Code Chapter 4112.

 

(iv)          any and all claims asserted by or which could have been asserted
by Miller in the civil action filed by Miller and Robert J. Bossart in the Court
of Common Pleas, Franklin County, Ohio, entitled Paul A. Miller and Robert J.
Bossart v. CompManagement Inc., CMI Management Company, CompManagement Health
Systems, Inc., CompManagement Integrated Disability Services, Inc., and WC
Holdings, Inc, Case No.: 05-CVH-10-12072;

 

(v)           any and all claims for damages or injury of any kind whatsoever;

 

(vi)          subject to the last paragraph of this Release, any and all claims
for indemnification, including without limitation under any statute, articles,
bylaws, policy, procedure or agreement of any Releasor, or insurance coverage
under any insurance policy of or maintained by any Releasor; and

 

(vii)         subject to the last paragraph of this Release, any and all claims
for attorneys’ fees, costs, disbursements and the like which Releasors ever had,
now have or hereafter can, shall or may have against Releasees for, upon or by
reason of any act, omission, transaction or occurrence up to and including the
date of the execution of this Release.

 

This Release may not be changed orally and it shall be effective on the eighth
(8th) day following its execution.

 

Miller represents and warrants that (i) he has been represented by independent
legal counsel, of his own choice, throughout all of the negotiations preceding
execution of this Release; (ii) he executed this Release after consultation with
the above-described independent legal counsel; (iii) he carefully read this
Release in its entirety; (iv) he had at least twenty-one (21) days within which
to consider this Release prior to execution or, if elects to execute and deliver
this Release prior to the expiration of such twenty-one (21)-day period, he
hereby knowingly and voluntarily waives his right to consider this Release for
the days remaining in that twenty-one (21)-day period; (v) he has had the
provisions of this Release explained to him by his own counsel, who has answered
to his satisfaction any questions he has asked with regard to the meaning of any
of the provisions of this Release; (vi) he fully understands the terms and
significance of this Release; (vii) he voluntarily assents to all the terms and
conditions contained in this Release, and is signing this Release voluntarily
and of his own force and will; and (viii) he intends to abide by the provisions
of this Release without exception. Miller further represents and warrants that
he has read this Release in its entirety, fully understands all of its terms,
and voluntarily assents to all terms and conditions contained herein.

 

The release of Releasor’s claims for indemnification and insurance coverage
(including, without limitation, claims for attorneys’ fees, costs, disbursements
and the like) shall be limited to claims that Releasor has, had or may have that
arise out of or are as a result of claims that are asserted only against
Releasor and based only upon Releasor’s own acts or omissions. Should Releasor
make a demand for indemnification or insurance coverage under any policy
maintained by any Releasee, nothing contained in this Release shall preclude the
Releasee or any insurer under any insurance policy maintained by any Releasee,
from asserting any claim based upon the

 

16

--------------------------------------------------------------------------------


 

acts or omissions of Releasor and that relate to Releasor’s claim for
indemnification or insurance, in response to or in defense of such demand by
Releasor for indemnification or insurance coverage. Any and all rights to
indemnification and insurance preserved to Releasor in this paragraph shall be
subject to such rights of Releasees and any insurer under any insurance policy
maintained by any Releasee to assert such defenses, as stated above.

 

 

/s/ Paul A. Miller

 

Paul A. Miller

 

 

 

STATE OF OHIO

)

 

) ss.:

COUNTY OF FRANKLIN

)

 

On this 9th day of March 2006, before me personally came Paul A. Miller, to be
known and known to me to be the person described and who executed the foregoing
Release and he duly acknowledged to me that he executed the same.

 

/s/ Kevin M. Vore

 

Notary

 

17

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RELEASE

 

Release, executed this 7th day of March 2006, by Robert J. Bossart (“Bossart”):

 

For and in consideration of the payments to be made and for other valuable
consideration to be provided to Bossart pursuant to the Settlement Agreement and
Release dated March 9, 2006 by and among (i) Paul A. Miller and Robert J.
Bossart (collectively, the “Plaintiffs”), (ii) CompManagement Inc., CMI
Management Company, CompManagement Health Systems, Inc., CompManagement
Integrated Disability Services, Inc., and WC Holdings, Inc. (collectively, the
“Defendants”), and (iii) Security Capital Corporation (“SCC”), including the
payments set forth in Article III of the Settlement Agreement and Release,
Bossart, for himself and for his spouse, heirs, executors, administrators,
trustees, legal representatives and assigns (hereinafter collectively referred
to as “Releasors”), hereby irrevocably and unconditionally forever releases and
discharges Defendants and SCC and any and all of their past, present or future
parent companies, partners, subsidiaries, affiliates, divisions, employee
benefit and/or pension plans or funds, and their respective successors and
assigns, and any and all of their past, present or future directors, officers,
attorneys, agents, trustees, administrators or employees (whether acting as
agents for Defendants and/or SCC or any of their past, present or future parent
companies, partners, subsidiaries, affiliates, divisions or employee benefit
and/or pension plans or funds, or in their individual capacities) (hereinafter
collectively referred to as “Releasees”) from any and all claims, demands,
causes of action and liabilities of any kind or nature whatsoever (upon any
legal or equitable theory, whether contractual, common-law, statutory, federal,
state, local or otherwise), whether known or unknown, whether accrued or
contingent, by reason of any act, omission, transaction or occurrence up to and
including the date of the execution of this Release which Releasors ever had,
now have or thereafter can, shall or may have against Releasees.

 

Without limiting the generality of the foregoing, Releasors hereby release and
discharge Releasees from:

 

(i)            any and all claims (including without limitation those based upon
statutory, contract or implied contract, tort, public policy or common law
grounds) relating to Bossart’s employment by or with Defendants, the terms and
conditions of such employment, the employee benefits related to such employment
and/or his separation from such employment, including without limitation any and
all claims for shares or options in Defendants;

 

(ii)           any and all claims (including without limitation those based upon
statutory, contract or implied contract, tort, public policy or common law
grounds) relating to Bossart’s entry into the Settlement Agreement and Release
and/or the terms thereof;

 

(iii)          any and all claims of employment discrimination and/or
retaliation under and federal, state or local statute or ordinance, regulation,
public policy or common law, including without limitation, any and all claims
under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act; the Older Workers Benefit Protection

 

18

--------------------------------------------------------------------------------


 

Act; the Americans with Disabilities Act; the Employee Retirement Income
Security Act; the Worker Adjustment and Retraining Notification Act; and Ohio
Revised Code Chapter 4112.

 

(iv)          any and all claims asserted by or which could have been asserted
by Bossart in the civil action filed by Bossart and Paul A. Miller in the Court
of Common Pleas, Franklin County, Ohio, entitled Paul A. Miller and Robert J.
Bossart v. CompManagement Inc., CMI Management Company, CompManagement Health
Systems, Inc., CompManagement Integrated Disability Services, Inc., and WC
Holdings, Inc, Case No.: 05-CVH-10-12072;

 

(v)           any and all claims for damages or injury of any kind whatsoever;

 

(vi)          subject to the provisions of the last paragraph of this Release,
any and all claims for indemnification, including without limitation under any
statute, articles, bylaws, policy, procedure or agreement of any Releasor, or
insurance coverage under any insurance policy of or maintained by any Releasor;
and

 

(vii)         subject to the last paragraph of this Release, any and all claims
for attorneys’ fees, costs, disbursements and the like which Releasors ever had,
now have or hereafter can, shall or may have against Releasees for, upon or by
reason of any act, omission, transaction or occurrence up to and including the
date of the execution of this Release.

 

This Release may not be changed orally and it shall be effective on the eighth
(8th) day following its execution.

 

Bossart represents and warrants that (i) he has been represented by independent
legal counsel, of his own choice, throughout all of the negotiations preceding
execution of this Release; (ii) he executed this Release after consultation with
the above-described independent legal counsel; (iii) he carefully read this
Release in its entirety; (iv) he had at least twenty-one (21) days within which
to consider this Release prior to execution or, if elects to execute and deliver
this Release prior to the expiration of such twenty-one (21)-day period, he
hereby knowingly and voluntarily waives his right to consider this Release for
the days remaining in that twenty-one (21)-day period; (v) he has had the
provisions of this Release explained to him by his own counsel, who has answered
to his satisfaction any questions he has asked with regard to the meaning of any
of the provisions of this Release; (vi) he fully understands the terms and
significance of this Release; (vii) he voluntarily assents to all the terms and
conditions contained in this Release, and is signing this Release voluntarily
and of his own force and will; and (viii) he intends to abide by the provisions
of this Release without exception. Bossart further represents and warrants that
he has read this Release in its entirety, fully understands all of its terms,
and voluntarily assents to all terms and conditions contained herein.

 

The release of Releasor’s claims for indemnification and insurance coverage
(including without limitation claims for attorneys’ fees, costs, disbursements
and the like) shall be limited to claims that Releasor has, had or may have that
arise out of or are as a result of claims that are asserted only against
Releasor and based only upon Releasor’s own acts or omissions. Should Releasor
make a demand for indemnification or insurance coverage under any policy
maintained by any Releasee, nothing contained in this Release shall preclude the
Releasee or any insurer under any insurance policy maintained by any Releasee,
from asserting any claim based upon the

 

19

--------------------------------------------------------------------------------


 

acts or omissions of Releasor and that relate to Releasor’s claim for
indemnification or insurance, in response to or in defense of such demand by
Releasor for indemnification or insurance coverage. Any and all rights to
indemnification and insurance preserved to Releasor in this paragraph shall be
subject to such right of Releasees and any insurer under any insurance policy
maintained by any Releasee to assert such defenses, as stated above.

 

 

/s/ Robert J. Bossart

 

Robert J. Bossart

 

 

 

STATE OF SC

)

 

) ss.:

COUNTY OF BEAUFORT

)

 

On this 7th day of March 2006, before me personally came Robert J. Bossart, to
be known and known to me to be the person described and who executed the
foregoing Release and he duly acknowledged to me that he executed the same.

 

/s/ Avis B. Young

 

Notary

 

20

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RELEASE

 

Release, executed this 8th day of March 2006, by CompManagement Inc., CMI
Management Company, CompManagement Health Systems, Inc., CompManagement
Integrated Disability Services, Inc., and WC Holdings, Inc. (collectively, the
“Defendants”) and Security Capital Corporation (“SCC”):

 

For and in consideration of the payments to be made and for other valuable
consideration to be provided to Defendants and SCC pursuant to the Settlement
Agreement and Release by and among (i) Paul A. Miller and Robert J. Bossart
(collectively, the “Plaintiffs”), (ii) CompManagement Inc., CMI Management
Company, CompManagement Health Systems, Inc., CompManagement Integrated
Disability Services, Inc., and WC Holdings, Inc. (collectively, the
“Defendants”), and (iii) and Security Capital Corporation (“SCC”), dated March
9, 2006, Defendants and SCC, for themselves and their successors and assigns
(hereinafter collectively referred to as “Releasors”), hereby forever release
and discharge Paul A. Miller and his spouse, heirs, executors, administrators,
trustees, legal representatives and assigns (hereinafter collectively referred
to as “Releasees”) from any and all claims, demands, causes of action, and
liabilities of any kind whatsoever (upon any legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local or otherwise), whether
known or unknown, whether accrued or contingent, by reason of any act, omission,
transaction or occurrence which Releasors ever had, now have or thereafter can,
shall or may have against Releasees up to and including the date of the
execution of this Release.

 

Notwithstanding the foregoing, this Release shall not be effective to preclude
any Releasor or any insurer under any insurance policy maintained by any
Releasor from asserting any claim (including without limitation any claim
otherwise released hereunder) in defense of any demand by Plaintiffs or either
of them for indemnification or insurance coverage under any insurance policy
maintained by any Releaser.

 

 

CompManagement Inc.

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

 

 

 

CMI Management Company

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

 

 

 

CompManagement Health Systems, Inc.

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

21

--------------------------------------------------------------------------------


 

CompManagement Integrated Disability Services, Inc.

 

 

 

 

By:

/s/ William R. Schlueter

 

 

 

 

 

WC Holdings, Inc.

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

 

 

 

Security Capital Corporation

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

STATE OF CONNECTICUT

)

 

) ss.:

COUNTY OF FAIRFIELD

)

 

On this 8th day of March 2006, before me personally came William R. Schlueter,
to be known and known to me to be the person described and who executed the
foregoing Release and he duly acknowledged to me that he executed the same.

 

/s/ Wendy E. Bolton

 

Notary

 

22

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RELEASE

 

Release, executed this 8th day of March 2006, by CompManagement Inc., CMI
Management Company, CompManagement Health Systems, Inc., CompManagement
Integrated Disability Services, Inc., and WC Holdings, Inc. (collectively, the
“Defendants”) and Security Capital Corporation:

 

For and in consideration of the payments to be made and for other valuable
consideration to be provided to Defendants and SCC pursuant to the Settlement
Agreement and Release by and among (i) Paul A. Miller and Robert J. Bossart
(collectively, the “Plaintiffs”), (ii) CompManagement Inc., CMI Management
Company, CompManagement Health Systems, Inc., CompManagement Integrated
Disability Services, Inc., and WC Holdings, Inc. (collectively, the
“Defendants”), and (iii) and Security Capital Corporation (“SCC”), dated March
9, 2006, Defendants and SCC, for themselves and their successors and assigns
(hereinafter collectively referred to as “Releasors”), hereby forever release
and discharge Robert J. Bossart and his spouse, heirs, executors,
administrators, trustees, legal representatives and assigns (hereinafter
collectively referred to as “Releasees”) from any and all claims, demands,
causes of action, and liabilities of any kind whatsoever (upon any legal or
equitable theory, whether contractual, common-law, statutory, federal, state,
local or otherwise), whether known or unknown, whether accrued or contingent, by
reason of any act, omission, transaction or occurrence which Releasors ever had,
now have or thereafter can, shall or may have against Releasees up to and
including the date of the execution of this Release.

 

Notwithstanding the foregoing, this Release shall not be effective to preclude
any Releasor or any insurer under any insurance policy maintained by any
Releasor from asserting any claim (including without limitation any claim
otherwise released hereunder) in defense of any demand by Plaintiffs or either
of them for indemnification or insurance coverage under any insurance policy
maintained by any Releaser.

 

CompManagement Inc.

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

 

 

 

CMI Management Company

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

 

 

 

CompManagement Health Systems, Inc.

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

23

--------------------------------------------------------------------------------


 

CompManagement Integrated Disability Services, Inc.

 

 

 

 

By:

/s/ William R. Schlueter

 

 

 

 

 

WC Holdings, Inc.

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

 

STATE OF CONNECTICUT

)

 

) ss.:

COUNTY OF FAIRFIELD

)

 

On this 8th day of March 2006, before me personally came William R. Schlueter,
to be known and known to me to be the person described and who executed the
foregoing Release and he duly acknowledged to me that he executed the same.

 

/s/ Wendy E. Bolton

 

Notary

 

24

--------------------------------------------------------------------------------